Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 1 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 2 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 3 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 4 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 5 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 6 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 7 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 8 of 10




                     Further order of
                     Court
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 9 of 10
Case 2:19-cr-00072-MJH Document 70 Filed 09/24/20 Page 10 of 10
